Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 30 November 1806
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            My dearest Ellen
                     
                            Washington Nov. 30. 06.
                        
                        I have recieved two letters from you since I left Monticello. by Davy I sent you a pair of Bantam fowls;
                            quite young: so that I am in hopes you will now be enabled to raise some. I propose on their subject a question of natural
                            history for your enquiry: that is whether this is the Gallina Adrianica, or Adria, the Adriatick cock of Aristotle? for
                            this you must examine Buffon &c. mr Burwell asks, in the name of your Mama, for a Nautical almanac. she will find
                            those of many years in the library at Monticello, in the press on the right hand of the Eastern outward door of the
                            cabinet. I send you inclosed much newspaper poetry. Adieu my dear Ellen: kiss your mama for me and all the young ones. for
                            yourself recieve the kiss I give to this paper.
                        
                            Th: Jefferson
                     
                        
                    